
	
		III
		112th CONGRESS
		1st Session
		S. RES. 333
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mrs. Feinstein (for
			 herself and Mr. Inhofe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Welcoming and commending the Government of
		  Japan for extending an official apology to all United States former prisoners
		  of war from the Pacific War and establishing in 2010 a visitation program to
		  Japan for surviving veterans, family members, and descendants.
	
	
		Whereas the United States and Japan have enjoyed a
			 productive and successful peace for over six decades, which has nurtured a
			 strong and critical alliance and deep economic ties that are vitally important
			 to both countries, the Asia-Pacific region, and the world;
		Whereas the United States-Japan alliance is based on
			 shared interests, responsibilities, and values and the common support for
			 political and economic freedoms, human rights, and international law;
		Whereas the United States-Japan alliance has been
			 maintained by the contributions and sacrifices of members of the United States
			 Armed Forces dedicated to Japan's defense and democracy;
		Whereas, from December 7, 1941, to August 15, 1945, the
			 Pacific War caused profound damage and suffering to combatants and
			 noncombatants alike;
		Whereas, among those who suffered and sacrificed greatly
			 were the men and women of the United States Armed Forces who were captured by
			 Imperial Japanese forces during the Pacific War;
		Whereas many United States prisoners of war were subject
			 to brutal and inhumane conditions and forced labor;
		Whereas, according to the Congressional Research Service,
			 an estimated 27,000 United States prisoners of war were held by Imperial
			 Japanese forces and nearly 40 percent perished;
		Whereas the American Defenders of Bataan and Corregidor
			 and its subsequent Descendants Group have worked tirelessly to represent the
			 thousands of United States veterans who were held by Imperial Japanese forces
			 as prisoners of war during the Pacific War;
		Whereas, on May 30, 2009, an official apology from the
			 Government of Japan was delivered by Japan's Ambassador to the United States
			 Ichiro Fujisaki to the last convention of the American Defenders of Bataan and
			 Corregidor stating, Today, I would like to convey to you the position of
			 the government of Japan on this issue. As former Prime Ministers of Japan have
			 repeatedly stated, the Japanese people should bear in mind that we must look
			 into the past and to learn from the lessons of history. We extend a heartfelt
			 apology for our country having caused tremendous damage and suffering to many
			 people, including prisoners of wars, those who have undergone tragic
			 experiences in the Bataan Peninsula, Corregidor Island, in the Philippines, and
			 other places.;
		Whereas, in 2010, the Government of Japan through its
			 Ministry of Foreign Affairs has established a new program of remembrance and
			 understanding that, for the first time, includes United States former prisoners
			 of war and their family members or other caregivers by inviting them to Japan
			 for exchange and friendship;
		Whereas six United States former prisoners of war, each of
			 whom was accompanied by a family member, and two descendants of prisoners of
			 war participated in Japan’s first Japanese/American POW Friendship Program from
			 September 12, 2010, to September 19, 2010;
		Whereas Japan’s Foreign Minister Katsuya Okada on
			 September 13, 2010, apologized to all United States former prisoners of war on
			 behalf of the Government of Japan stating, “You have all been through hardships
			 during World War II, being taken prisoner by the Japanese military, and
			 suffered extremely inhumane treatment. On behalf of the Japanese government and
			 as the foreign minister, I would like to offer you my heartfelt
			 apology.”;
		Whereas Foreign Minister Okada stated that he expects the
			 former prisoners of war exchanges with the people of Japan will “become a
			 turning point in burying their bitter feelings about the past and establishing
			 a better relationship between Japan and the United States”;
		Whereas Japan's Deputy Chief Cabinet Secretary Tetsuro
			 Fukuyama on September 13, 2010, apologized to United States former prisoners of
			 war for the “immeasurable damage and suffering” they experienced;
		Whereas the participants of the first Japanese/American
			 POW Friendship Program appreciated the generosity and hospitality they received
			 from the Government and people of Japan during the Program and welcomed the
			 apology offered by Foreign Minister Okada and Deputy Chief Cabinet Secretary
			 Fukuyama;
		Whereas the participants encourage the Government of Japan
			 to continue this program of visitation and friendship and expand it to support
			 projects for remembrance, documentation, and education; and
		Whereas the United States former prisoners of war of Japan
			 still await apologies and remembrance from the successor firms of those private
			 entities in Japan that, in violation of the Third Geneva Convention and in
			 unmerciful conditions, used their labor for economic gain to sustain war
			 production: Now, therefore, be it
		
	
		That the Senate—
			(1)welcomes and commends the Government of
			 Japan for extending an official apology to all United States former prisoners
			 of war from the Pacific War and establishing in 2010 a visitation program to
			 Japan for surviving veterans, their families, and descendants;
			(2)appreciates the
			 recent efforts by the Government of Japan toward historic apologies for the
			 maltreatment of United States former prisoners of war;
			(3)requests that the
			 Government of Japan continue its new Japanese/American POW Friendship Program
			 of reconciliation and remembrance and expand it to educate the public and its
			 school children about the history of prisoners of war in Imperial Japan;
			(4)requests that the
			 Government of Japan respect the wishes and sensibilities of the United States
			 former prisoners of war by supporting and encouraging programs for lasting
			 remembrance and reconciliation that recognize their sacrifices, history, and
			 forced labor;
			(5)acknowledges the
			 work of the Department of State in advocating for the United States prisoners
			 of war from the Pacific War; and
			(6)applauds the
			 persistence, dedication, and patriotism of the members and descendants of the
			 American Defenders of Bataan and Corregidor for their pursuit of justice and
			 lasting peace.
			
